UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00159) Exact name of registrant as specified in charter:	Putnam Investors Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period:	October 31, 2014 Item 1. Schedule of Investments: Putnam Investors Fund The fund's portfolio 10/31/14 (Unaudited) COMMON STOCKS (98.6%) (a) Shares Value Aerospace and defense (3.8%) General Dynamics Corp. 118,100 $16,505,656 Honeywell International, Inc. 99,030 9,518,764 L-3 Communications Holdings, Inc. 77,845 9,455,054 Northrop Grumman Corp. 101,700 14,030,532 Raytheon Co. 96,600 10,034,808 TransDigm Group, Inc. 9,500 1,776,785 United Technologies Corp. 62,600 6,698,200 Air freight and logistics (0.2%) FedEx Corp. 21,200 3,548,880 Airlines (1.3%) Alaska Air Group, Inc. 41,100 2,187,753 Copa Holdings SA Class A (Panama) (S) 12,600 1,473,192 Delta Air Lines, Inc. 115,100 4,630,473 Southwest Airlines Co. 340,500 11,740,440 Spirit Airlines, Inc. (NON) 43,600 3,187,596 Auto components (1.1%) Dana Holding Corp. 113,700 2,326,302 Lear Corp. 51,200 4,736,000 Magna International, Inc. (Canada) 38,500 3,800,335 TRW Automotive Holdings Corp. (NON) 80,711 8,180,060 Automobiles (0.3%) Ford Motor Co. 380,900 5,366,881 Banks (6.8%) Bank of America Corp. 891,642 15,300,577 Citigroup, Inc. 316,617 16,948,508 JPMorgan Chase & Co. 668,973 40,459,487 KeyCorp 265,800 3,508,560 PNC Financial Services Group, Inc. 72,700 6,280,553 Regions Financial Corp. 185,800 1,844,994 Wells Fargo & Co. 693,498 36,817,809 Beverages (2.3%) Coca-Cola Co. (The) 115,300 4,828,764 Coca-Cola Enterprises, Inc. 136,700 5,925,945 Dr. Pepper Snapple Group, Inc. 120,400 8,337,700 Monster Beverage Corp. (NON) 44,300 4,468,984 PepsiCo, Inc. 187,400 18,022,258 Biotechnology (3.7%) Amgen, Inc. 116,200 18,845,316 Biogen Idec, Inc. (NON) 30,600 9,825,048 Celgene Corp. (NON) 156,600 16,770,294 Gilead Sciences, Inc. (NON) 174,000 19,488,000 Capital markets (3.7%) Ameriprise Financial, Inc. 71,700 9,046,389 Apollo Global Management, LLC Class A 148,300 3,373,825 Artisan Partners Asset Management, Inc. Class A (S) 59,294 2,874,573 Carlyle Group LP (The) 126,253 3,504,783 Charles Schwab Corp. (The) 141,900 4,068,273 Goldman Sachs Group, Inc. (The) 91,100 17,308,089 KKR & Co. LP 150,200 3,238,312 Legg Mason, Inc. (S) 75,500 3,926,000 Morgan Stanley 249,700 8,727,015 State Street Corp. 128,400 9,689,064 Chemicals (2.0%) Albemarle Corp. (S) 34,600 2,019,948 Axiall Corp. 50,200 2,023,060 CF Industries Holdings, Inc. 19,600 5,096,000 Dow Chemical Co. (The) 157,543 7,782,624 Huntsman Corp. 104,400 2,547,360 LyondellBasell Industries NV Class A 78,100 7,156,303 Monsanto Co. 36,900 4,244,976 Sherwin-Williams Co. (The) 16,300 3,741,828 Commercial services and supplies (0.7%) Cintas Corp. 66,900 4,899,756 KAR Auction Services, Inc. 65,862 1,999,570 MiX Telematics, Ltd. ADR (South Africa) (NON) (S) 152,333 1,357,287 Pitney Bowes, Inc. (S) 165,600 4,096,944 Communications equipment (2.2%) Cisco Systems, Inc. 707,500 17,312,525 Juniper Networks, Inc. 108,700 2,290,309 Qualcomm, Inc. 235,400 18,481,254 Construction and engineering (0.2%) Fluor Corp. 58,100 3,854,354 Construction materials (0.2%) CaesarStone Sdot-Yam, Ltd. (Israel) 54,619 3,051,017 Consumer finance (1.2%) American Express Co. 56,700 5,100,165 Capital One Financial Corp. 96,000 7,945,920 Discover Financial Services 131,800 8,406,204 Containers and packaging (0.4%) Ball Corp. (S) 44,600 2,873,578 Berry Plastics Group, Inc. (NON) 105,600 2,747,712 MeadWestvaco Corp. 50,400 2,226,168 Diversified financial services (0.3%) Berkshire Hathaway, Inc. Class B (NON) 44,280 6,206,285 Diversified telecommunication services (1.7%) AT&T, Inc. (S) 189,805 6,612,806 CenturyLink, Inc. 56,500 2,343,620 Iridium Communications, Inc. (NON) (S) 409,248 3,887,856 Verizon Communications, Inc. 335,521 16,859,930 Electric utilities (1.2%) American Electric Power Co., Inc. 67,200 3,920,448 Edison International 36,200 2,265,396 Entergy Corp. 76,300 6,410,726 Exelon Corp. (S) 220,500 8,068,095 Electrical equipment (0.2%) Generac Holdings, Inc. (NON) (S) 60,400 2,738,536 Electronic equipment, instruments, and components (0.2%) CDW Corp. of Delaware 142,968 4,409,133 Energy equipment and services (2.3%) Cameron International Corp. (NON) 35,800 2,131,890 FMSA Holdings, Inc. (NON) (S) 281,474 3,459,315 Halliburton Co. 170,300 9,390,342 Helmerich & Payne, Inc. 42,100 3,655,122 Nabors Industries, Ltd. 212,800 3,798,480 Schlumberger, Ltd. 197,224 19,458,120 Food and staples retail (2.9%) Costco Wholesale Corp. 46,600 6,215,042 CVS Health Corp. 263,910 22,646,117 Kroger Co. (The) 201,600 11,231,136 Safeway, Inc. 100,600 3,506,916 Wal-Mart Stores, Inc. (S) 115,000 8,771,050 Food products (0.8%) Amira Nature Foods, Ltd. (United Arab Emirates) (NON) (S) 167,206 2,911,056 Archer Daniels-Midland Co. 94,700 4,450,900 Pinnacle Foods, Inc. 82,800 2,798,640 Tyson Foods, Inc. Class A 112,509 4,539,738 Health-care equipment and supplies (1.7%) Baxter International, Inc. 54,400 3,815,616 C.R. Bard, Inc. 12,500 2,049,625 Covidien PLC 88,100 8,143,964 Medtronic, Inc. 143,100 9,753,696 St. Jude Medical, Inc. 103,700 6,654,429 Health-care providers and services (3.2%) Aetna, Inc. 56,000 4,620,560 Cardinal Health, Inc. 97,600 7,659,648 CIGNA Corp. 45,900 4,570,263 Express Scripts Holding Co. (NON) 38,700 2,972,934 HCA Holdings, Inc. (NON) 105,500 7,390,275 Humana, Inc. 33,300 4,623,705 McKesson Corp. 45,600 9,275,496 UnitedHealth Group, Inc. 69,800 6,631,698 WellPoint, Inc. 66,900 8,475,561 Hotels, restaurants, and leisure (1.7%) Carrols Restaurant Group, Inc. (NON) (S) 671,300 5,175,723 Hilton Worldwide Holdings, Inc. (NON) 131,222 3,312,043 Intrawest Resorts Holdings, Inc. (NON) 128,400 1,366,176 Las Vegas Sands Corp. 113,000 7,035,380 McDonald's Corp. 52,500 4,920,825 Penn National Gaming, Inc. (NON) 300,100 3,928,309 Wyndham Worldwide Corp. 45,400 3,526,218 Yum! Brands, Inc. 25,200 1,810,117 Household durables (0.5%) New Home Co., Inc. (The) (NON) 193,047 2,928,523 WCI Communities, Inc. (NON) (S) 72,330 1,356,911 Whirlpool Corp. 24,900 4,284,045 Household products (0.8%) Kimberly-Clark Corp. 35,000 3,999,450 Procter & Gamble Co. (The) 123,700 10,795,299 Independent power and renewable electricity producers (0.4%) AES Corp. 160,062 2,252,072 NRG Energy, Inc. 185,800 5,570,284 Industrial conglomerates (1.4%) 3M Co. 66,400 10,210,328 General Electric Co. 412,400 10,644,044 Siemens AG (Germany) 40,462 4,558,883 Insurance (2.6%) Allstate Corp. (The) 89,000 5,771,650 American International Group, Inc. 256,250 13,727,313 Assured Guaranty, Ltd. 118,300 2,730,364 Genworth Financial, Inc. Class A (NON) 162,100 2,267,779 Hartford Financial Services Group, Inc. (The) 73,000 2,889,340 Lincoln National Corp. (S) 106,700 5,842,892 MetLife, Inc. 65,666 3,561,724 Prudential PLC (United Kingdom) 109,878 2,535,510 Travelers Cos., Inc. (The) 76,200 7,680,960 Internet and catalog retail (0.9%) Amazon.com, Inc. (NON) 15,900 4,856,814 Bigfoot GmbH (acquired 8/2/13, cost $1,538,743) (Private) (Brazil) (F) (RES) (NON) 70 943,853 Expedia, Inc. 43,800 3,721,686 Priceline Group, Inc. (The) (NON) 5,700 6,875,397 Internet software and services (2.8%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 189,500 18,684,700 eBay, Inc. (NON) 73,700 3,869,250 Facebook, Inc. Class A (NON) 105,400 7,903,946 Google, Inc. Class C (NON) 27,494 15,371,346 Yahoo!, Inc. (NON) 92,200 4,245,810 IT Services (2.7%) Alliance Data Systems Corp. (NON) 16,600 4,703,610 Computer Sciences Corp. 134,000 8,093,600 DST Systems, Inc. 39,331 3,789,542 IBM Corp. 83,200 13,678,080 MasterCard, Inc. Class A 73,400 6,147,250 Visa, Inc. Class A 32,500 7,846,475 Xerox Corp. 340,500 4,521,840 Leisure products (0.2%) Malibu Boats, Inc. Class A (NON) 161,179 3,007,600 Life sciences tools and services (0.2%) Agilent Technologies, Inc. 75,800 4,190,224 Machinery (1.3%) Caterpillar, Inc. 82,100 8,325,761 Deere & Co. (S) 31,600 2,703,064 Illinois Tool Works, Inc. 76,500 6,965,325 Trinity Industries, Inc. (S) 144,400 5,156,524 Media (3.4%) Comcast Corp. Class A (S) 274,600 15,199,110 DIRECTV (NON) 59,400 5,155,326 DISH Network Corp. Class A (NON) 58,900 3,748,985 Live Nation Entertainment, Inc. (NON) 128,300 3,335,800 SFX Entertainment, Inc. (NON) (S) 170,251 875,090 Time Warner Cable, Inc. 48,400 7,124,964 Time Warner, Inc. 118,900 9,448,983 Time, Inc. (NON) 17,725 400,408 Viacom, Inc. Class B 40,000 2,907,200 Walt Disney Co. (The) 141,000 12,884,580 Metals and mining (0.3%) Alcoa, Inc. 178,400 2,989,984 Freeport-McMoRan, Inc. (Indonesia) 112,500 3,206,250 Multi-utilities (0.2%) Public Service Enterprise Group, Inc. 65,800 2,718,198 Multiline retail (1.0%) Kohl's Corp. (S) 67,000 3,632,740 Macy's, Inc. 146,100 8,447,502 Target Corp. 82,500 5,100,150 Oil, gas, and consumable fuels (6.6%) Apache Corp. 72,500 5,597,000 Chevron Corp. 131,400 15,761,430 Continental Resources, Inc. (NON) (S) 68,200 3,844,434 EOG Resources, Inc. 119,500 11,358,475 Exxon Mobil Corp. 310,525 30,030,873 Hess Corp. 49,900 4,232,019 JP Energy Partners LP (NON) 128,800 2,178,008 Marathon Oil Corp. 78,100 2,764,740 Midcoast Energy Partners LP 100,235 1,553,643 Occidental Petroleum Corp. 196,000 17,430,280 QEP Resources, Inc. 321,000 8,047,470 Suncor Energy, Inc. (Canada) 116,500 4,140,410 USD Partners LP (NON) 208,404 3,463,674 Valero Energy Corp. 115,100 5,765,359 World Point Terminals LP (Units) 54,423 1,055,806 Paper and forest products (0.3%) International Paper Co. 94,900 4,803,838 Personal products (0.5%) Avon Products, Inc. 217,100 2,257,840 Coty, Inc. Class A (NON) 311,720 5,174,552 Herbalife, Ltd. 29,665 1,556,226 Pharmaceuticals (5.8%) AbbVie, Inc. 149,500 9,487,270 Allergan, Inc. 28,000 5,321,680 AstraZeneca PLC (United Kingdom) 37,568 2,730,532 Eli Lilly & Co. 119,100 7,899,903 Jazz Pharmaceuticals PLC (NON) 21,332 3,601,695 Johnson & Johnson 252,000 27,160,560 Merck & Co., Inc. 314,300 18,210,542 Pfizer, Inc. 771,426 23,104,209 Shire PLC ADR (United Kingdom) 27,900 5,574,420 Real estate investment trusts (REITs) (0.7%) American Tower Corp. (R) 26,500 2,583,750 Armada Hoffler Properties, Inc. (R) 512,244 4,804,849 Hannon Armstrong Sustainable Infrastructure Capital, Inc. (R) (S) 137,336 1,919,957 Kimco Realty Corp. (R) (S) 114,300 2,851,785 Road and rail (0.9%) Union Pacific Corp. 132,300 15,406,335 Semiconductors and semiconductor equipment (3.1%) Broadcom Corp. Class A 64,100 2,684,508 Intel Corp. (S) 508,100 17,280,481 Lam Research Corp. 65,000 5,060,900 Marvell Technology Group, Ltd. 228,700 3,073,728 Maxim Integrated Products, Inc. 79,300 2,326,662 Micron Technology, Inc. (NON) 309,300 10,234,737 NVIDIA Corp. 196,900 3,847,426 Skyworks Solutions, Inc. 44,800 2,609,152 Texas Instruments, Inc. 166,400 8,263,424 Software (4.7%) Activision Blizzard, Inc. 111,400 2,222,430 Cadence Design Systems, Inc. (NON) (S) 120,500 2,162,975 Electronic Arts, Inc. (NON) 116,300 4,764,811 Microsoft Corp. 851,300 39,968,535 Oracle Corp. 614,700 24,004,035 Symantec Corp. 228,000 5,658,960 TiVo, Inc. (NON) 358,300 4,675,815 Specialty retail (2.7%) Bed Bath & Beyond, Inc. (NON) 60,500 4,074,070 Best Buy Co., Inc. 90,300 3,082,842 Gap, Inc. (The) 109,700 4,156,533 Home Depot, Inc. (The) 145,900 14,228,168 Lowe's Cos., Inc. 153,600 8,785,920 Michaels Cos., Inc. (The) (NON) 141,446 2,585,633 Office Depot, Inc. (NON) 463,900 2,421,558 Select Comfort Corp. (NON) (S) 165,076 4,240,802 TJX Cos., Inc. (The) 68,600 4,343,752 Technology hardware, storage, and peripherals (6.0%) Apple, Inc. 621,369 67,107,852 EMC Corp. 404,200 11,612,666 Hewlett-Packard Co. 237,392 8,517,625 NetApp, Inc. 54,300 2,324,040 SanDisk Corp. 94,699 8,914,964 Western Digital Corp. 93,300 9,177,921 Textiles, apparel, and luxury goods (0.9%) Hanesbrands, Inc. 50,200 5,301,622 Michael Kors Holdings, Ltd. (NON) (S) 40,200 3,159,318 NIKE, Inc. Class B 63,000 5,857,110 Tumi Holdings, Inc. (NON) (S) 90,900 1,887,993 Tobacco (1.0%) Lorillard, Inc. 70,500 4,335,750 Philip Morris International, Inc. 149,300 13,289,193 Trading companies and distributors (0.4%) Air Lease Corp. 63,799 2,334,405 United Rentals, Inc. (NON) 46,100 5,073,766 Total common stocks (cost $1,384,971,952) CONVERTIBLE PREFERRED STOCKS (0.7%) (a) Shares Value Alcoa, Inc. $2.688 Ser. 1, cv. pfd. (NON) (S) 108,094 $5,631,697 American Tower Corp. Ser. A, $5.25 cv. pfd. (R) 16,754 1,794,772 Iridium Communications, Inc. 144A $7.00 cv. pfd. 27,936 3,258,036 Tyson Foods, Inc. $2.375 cv. pfd. 39,000 1,971,060 Total convertible preferred stocks (cost $11,823,700) SHORT-TERM INVESTMENTS (6.7%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 105,213,167 $105,213,167 Putnam Short Term Investment Fund 0.09% (AFF) 14,521,499 14,521,499 Total short-term investments (cost $119,734,666) TOTAL INVESTMENTS Total investments (cost $1,516,530,318) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2014 through October 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,783,642,202. (b) The aggregate identified cost on a tax basis is $1,516,813,782, resulting in gross unrealized appreciation and depreciation of $423,616,202 and $50,049,120, respectively, or net unrealized appreciation of $373,567,082. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $943,853, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $6,519,342 $64,754,883 $56,752,726 $2,177 $14,521,499 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $105,213,167, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $104,523,282. Certain of these securities were sold prior to the close of the reporting period. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $224,901,504 $— $943,853 Consumer staples 150,062,556 — — Energy 159,116,890 — — Financials 273,743,258 — — Health care 258,847,163 — — Industrials 185,113,015 — — Information technology 387,842,317 — — Materials 56,510,646 — — Telecommunication services 29,704,212 — — Utilities 31,205,219 — — Total common stocks — Convertible preferred stocks — 12,655,565 — Short-term investments 14,521,499 105,213,167 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investors Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2014
